Case 2:13-cv-14695-MFL-LJM ECF No. 212 filed 02/05/19       PageID.10335    Page 1 of 6




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


 OMAR RASHAD POUNCY                                 Case No. 2:13-cv-14695

                    Petitioner,                     Hon. Matthew F. Leitman

       v.

 CARMEN D. PALMER,

                    Respondent.


     STATEMENT OF LATHAM & WATKINS LLP AND WARNER
  NORCROSS & JUDD LLP REGARDING SCOPE OF REPRESENTATION
            OF PETITIONER OMAR RASHAD POUNCY

       Latham & Watkins LLP, by attorneys Daniel Meron and Timilin Sanders

 (“Latham”), and Warner Norcross + Judd LLP, by attorney Brian Lennon (“WNJ”),

 collectively counsel for Petitioner Omar Rashad Pouncy, respectfully state the

 following:

       In light of recent disagreements with respect to the adjudication of Petitioner

 Omar Rashad Pouncy’s claim before this Court, Petitioner and undersigned counsel

 from Latham and WNJ have developed an unresolvable difference of opinion

 regarding the course of action for Petitioner’s actual innocence claim.         After

 speaking with counsel, Mr. Pouncy determined that it is in his best interests that the

 litigation of the actual innocence claim be completed without the involvement of
Case 2:13-cv-14695-MFL-LJM ECF No. 212 filed 02/05/19        PageID.10336     Page 2 of 6



 undersigned counsel but that he continue to retain undersigned counsel, among

 others, for the separate and limited purpose of litigating his constitutional claims for

 habeas relief.

       Accordingly, under terms of representation agreed to by Mr. Pouncy, Latham

 and WNJ were not involved in the preparation or filing of the reply brief filed on

 behalf of Petitioner by David L. Moffitt and/or any other signing attorneys on

 February 5, 2019 relating to Pouncy’s Schlup claim, due to irreconcilable

 disagreements (as understood by undersigned counsel through conversations with

 Mr. Pouncy).        In the interest of avoiding undue prejudice to Mr. Pouncy,

 undersigned counsel have agreed to continue representing Mr. Pouncy for the

 limited purposes of any further briefing and argument relating to the adjudication of

 the constitutional claims for relief detailed in his Petition for Writ of Habeas Corpus

 and related filings, including the filing of Pouncy’s Post Hearing Reply Brief

 relating to the Brady claim, which is being filed contemporaneously with this

 Statement.       See Mich. R. Prof. Conduct 1.2 & Comments (the scope of a

 representation may be limited “if the limitation is reasonable under the

 circumstances and the client gives informed consent, preferably in writing”).




                                            2
Case 2:13-cv-14695-MFL-LJM ECF No. 212 filed 02/05/19   PageID.10337   Page 3 of 6




 DATED: February 5, 2019                      DATED: February 5, 2019

 /s/ Brian P. Lennon                          /s/ Daniel Meron

 Brian P. Lennon                              Daniel Meron
 Attorney for Petitioner                      Attorney for Petitioner
 Warner Norcross & Judd LLP                   Latham & Watkins LLP
 111 Lyon St., N.W.                           555 11th St. NW
 Grand Rapids, MI 49503                       Washington, DC 20004
 Telephone: (616) 752-2089                    Telephone: (202) 637-2200
 Fax: (616) 222-2089                          Fax: (202) 637-2201
 E-mail: brian.lennon@lw.com                  E-mail: daniel.meron@lw.com

                                              /s/ Timilin Sanders

                                              Timilin Sanders
                                              Attorney for Petitioner
                                              Latham & Watkins LLP
                                              555 11th St. NW
                                              Washington, DC 20004
                                              Telephone: (202) 637-2200
                                              Fax: (202) 637-2201
                                              E-mail: timilin.sanders@lw.com




                                       3
Case 2:13-cv-14695-MFL-LJM ECF No. 212 filed 02/05/19   PageID.10338   Page 4 of 6
Case 2:13-cv-14695-MFL-LJM ECF No. 212 filed 02/05/19   PageID.10339   Page 5 of 6
Case 2:13-cv-14695-MFL-LJM ECF No. 212 filed 02/05/19   PageID.10340   Page 6 of 6
